DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lienard et al. (US PG Pub. No. US 2010/0208973 A1, Aug. 19, 2020) (hereinafter “Lienard”) in view of Jensen et al. (US PG Pub. No. US 2007/0140427 A1, Jun. 21, 2007) (hereinafter “Jensen”).
Regarding claim 1: Lienard and Jensen teach the apparatus according to claim 18, wherein the apparatus further comprises: the viewing unit; and the imaging device (Lienard - [0037]-[0041]).
Regarding claim 4: Lienard and Jensen teach the apparatus according to claim 18, wherein the programmable device is configured to control the imaging device in order to capture the plurality of angiographic images substantially in parallel with the capturing of the plurality of partially superposed fluoroscopic images, the imaging device being at a same spatial position for the capturing of a fluoroscopic image and of a corresponding angiographic image (Jensen – [0036]).
Regarding claim 5: Lienard and Jensen teach the apparatus according to claim 18, wherein the programmable device is configured to carry out a merger of the first augmented image and of the second augmented image to create a merged image and display on the viewing unit of the merged image (Lienard - [0072]-[0074], [0085]).
Regarding claim 6: Lienard and Jensen teach the apparatus according to claim 5, wherein the programmable device is configured to display on the viewing unit an image region corresponding to the current fluoroscopic image in the merged image (Lienard - [0072]-[0074], [0085] – the current fluoroscopic image is an image region corresponding to the current fluoroscopic image).
Regarding claim 7: Lienard and Jensen teach the apparatus according to claim 6 wherein the programmable device is configured to, in a pre-operative phase, cooperate with the imaging device in order to obtain a third augmented image representative of the bone and vascular structures of the anatomical region of interest, and, after locating an image region corresponding to the current fluoroscopic image in the second augmented image, locating and displaying an image region corresponding to the current fluoroscopic image in the third augmented image (Jensen – the “third augmented image representative of the bone and vascular structure of the anatomical region” is the image acquired with contrast agent, which would show both the contrast enhanced vasculature and the bones – [0035]-[0037]; Lienard – [0072]-[0074] - the combined image has all of: 1) the image of background structures, i.e. bones, corresponding to the “first augmented image”; 2) the contrast images having both contrast enhanced vasculature and background structures corresponding to “the third augmented image”; which are subtracted to form 3) the angiography image, corresponding to “the second augmented image”; and 4) the “image region corresponding to the current fluoroscopic image” in all of the first, second, and third “augmented images” – [0081] - the subtracted fluoroscopic image is provided in a weighted combination which provides varying intensity of any of the blood vessels, the background structures, or the instruments based on the surgeon’s needs).
Regarding claim 9: Lienard teaches a non-transitory computer-readable medium comprising a computer program stored thereon comprising instructions for implementing method for assistance in guiding an endovascular instrument in vascular structures during execution of the program by a processor of a programmable device ([0042]), wherein the instructions configure the programmable device to: capture a plurality of partially superposed (the images are in the same location which means they are at least “partially superposed”) of two-dimensional fluoroscopic images of an anatomical region of interest of the patient ([0049]), fluoroscopic images of the anatomical region of interest from an imaging device that is configured to capture two-dimensional images of parts of the body of the patient ([0049]), capturing a plurality of angiographic images corresponding to the plurality of fluoroscopic images, and forming a second image, the second image being a two-dimensional image including a representation of the vascular structures of said anatomical region of interest ([0053], [0055], [0056]), obtaining a new two-dimensional fluoroscopic image, called a current fluoroscopic image, of a portion of said anatomical region of interest ([0069]), and registering said current fluoroscopic image with respect to the first image, to locate and display, on a viewing unit an image region corresponding to the current fluoroscopic image in the second image ([0086], [0072]-[0074], [0085] – the combined image includes the second image).
Lienard does not teach forming a first “augmented” image representative of a complete panorama of bones of said anatomical region of interest, nor that the second image is an “augmented” image representative of an arterial panorama of the anatomical region of interest.
Jensen, in the same field of endeavor, teaches capturing a plurality of partially superposed two-dimensional fluoroscopic images of an anatomical region of interest of the patient and forming a first augmented image representative of a complete panorama of bones of said anatomical region of interest ([0036] - fluoroscopic images without contrast – “first mode” - are representative of bones where “composed image” is an “augmented image” – see figure 3, [0053]) and a second “augmented” image representative of an arterial panorama of the anatomical region of interest (figure 6, which is an arterial panorama, where “vascular runoff study” is defined in [0041] and [0052] as an image comprising contrast enhanced arteries; [0053]; [0035]-[0037] – digital subtraction angiography includes a representation of the arteries). Jensen further teaches that commonly used image processing techniques may be used with x-ray images in order to expand a contiguous image view beyond the limitations normally imposed by image receptor size ([0009]) and that such techniques can be applied to, for example, whole-leg image where a single injection of contrast agent is used to image the vasculature of the entire leg ([0010]) and that minimizing the amount of contrast agent injected into a patient is highly desirable ([0010]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the computer readable medium of Lienard by replacing the single frame images with the expanded field of view (“augmented”) images of Jensen to enable imaging of larger fields of view with potentially less injected contrast agent. 
Regarding claim 11: Lienard teaches a method for assistance in guiding an endovascular instrument in vascular structures of an anatomical region of interest of the patient, the method comprising the following acts: capturing with an imaging device a plurality of partially superposed (the images are in the same location which means they are at least “partially superposed”) of two-dimensional fluoroscopic images of an anatomical region of interest of the patient ([0049]), fluoroscopic images of the anatomical region of interest from an imaging device that is configured to capture two-dimensional images of parts of the body of the patient ([0049]), capturing a plurality of angiographic images corresponding to the plurality of fluoroscopic images, and forming a second image, the second image being a two-dimensional image including a representation of the vascular structures of said anatomical region of interest ([0053], [0055], [0056]), obtaining a new two-dimensional fluoroscopic image, called a current fluoroscopic image, of a portion of said anatomical region of interest ([0069]), and registering said current fluoroscopic image with respect to the first image, to locate and display, on a viewing unit an image region corresponding to the current fluoroscopic image in the second image ([0086], [0072]-[0074], [0085] – the combined image includes the second image).
Lienard does not teach forming a first “augmented” image representative of a complete panorama of bones of said anatomical region of interest, nor that the second image is an “augmented” image representative of an arterial panorama of the anatomical region of interest.
Jensen, in the same field of endeavor, teaches capturing a plurality of partially superposed two-dimensional fluoroscopic images of an anatomical region of interest of the patient and forming a first augmented image representative of a complete panorama of bones of said anatomical region of interest ([0036] - fluoroscopic images without contrast – “first mode” - are representative of bones where “composed image” is an “augmented image” – see figure 3, [0053]) and a second “augmented” image representative of an arterial panorama of the anatomical region of interest (figure 6, which is an arterial panorama, where “vascular runoff study” is defined in [0041] and [0052] as an image comprising contrast enhanced arteries; [0053]; [0035]-[0037] – digital subtraction angiography includes a representation of the arteries). Jensen further teaches that commonly used image processing techniques may be used with x-ray images in order to expand a contiguous image view beyond the limitations normally imposed by image receptor size ([0009]) and that such techniques can be applied to, for example, whole-leg image where a single injection of contrast agent is used to image the vasculature of the entire leg ([0010]) and that minimizing the amount of contrast agent injected into a patient is highly desirable ([0010]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Lienard by replacing the single frame images with the expanded field of view (“augmented”) images of Jensen to enable imaging of larger fields of view with potentially less injected contrast agent. 
Regarding claim 14: Lienard and Jensen teach the method according to claim 11, wherein the capturing of a plurality of angiographic images is carried out substantially in parallel with the capturing of 1 a plurality of partially superposed fluoroscopic images, at a same spatial position for the capturing of a fluoroscopic image and of a corresponding angiographic image (Jensen – [0036]).
Regarding claim 15: Lienard and Jensen teach the method according to claim 11, comprising merging the first augmented image and of the second augmented image to create a merged image, displaying of the merged image, and displaying an image region corresponding to the current fluoroscopic image in the merged image (Lienard - [0072]-[0074], [0085]).
Regarding claim 16: Lienard and Jensen teach the method according to claim 15 further comprising, in a pre-operative phase, obtaining a third augmented image representative of the bone and vascular structures of the anatomical region of interest, and, after the locating an image region corresponding to the current fluoroscopic image in the second augmented image, locating and displaying another image region corresponding to the current fluoroscopic image in the third augmented image (Jensen – the “third augmented image representative of the bone and vascular structure of the anatomical region” is the image acquired with contrast agent, which would show both the contrast enhanced vasculature and the bones – [0035]-[0037]; Lienard – [0072]-[0074] - the combined image has all of: 1) the image of background structures, i.e. bones, corresponding to the “first augmented image”; 2) the contrast images having both contrast enhanced vasculature and background structures corresponding to “the third augmented image”; which are subtracted to form 3) the angiography image, corresponding to “the second augmented image”; and 4) the “image region corresponding to the current fluoroscopic image” in all of the first, second, and third “augmented images” – [0081] - the subtracted fluoroscopic image is provided in a weighted combination which provides varying intensity of any of the blood vessels, the background structures, or the instruments based on the surgeon’s needs).
Regarding claim 18: Lienard teaches an apparatus comprising: a programmable device for assistance in guiding an endovascular instrument in vascular structures of an anatomical region of interest of a patient, the programmable device comprising: a processor (processing means 18); and a non-transitory computer-readable medium comprising instructions stored thereon ([0042]), which when executed by the processor configure the programmable device to perform acts comprising: obtaining a plurality of partially superposed (the images are in the same location which means they are at least “partially superposed”) fluoroscopic images of the anatomical region of interest from an imaging device that is configured to capture two-dimensional images of parts of the body of the patient ([0049]), capturing a plurality of angiographic images corresponding to the plurality of fluoroscopic images, and forming a second image, the second image being a two-dimensional image including a representation of the vascular structures of said anatomical region of interest ([0053], [0055], [0056]), obtaining a new two-dimensional fluoroscopic image, called a current fluoroscopic image, of a portion of said anatomical region of interest ([0069]), and registering said current fluoroscopic image with respect to the first image, to locate and display, on a viewing unit an image region corresponding to the current fluoroscopic image in the second image ([0086], [0072]-[0074], [0085] – the combined image includes the second image).
Lienard does not teach forming a first “augmented” image representative of a complete panorama of bones of said anatomical region of interest, nor that the second image is an “augmented” image representative of an arterial panorama of the anatomical region of interest.
Jensen, in the same field of endeavor, teaches capturing a plurality of partially superposed two-dimensional fluoroscopic images of an anatomical region of interest of the patient and forming a first augmented image representative of a complete panorama of bones of said anatomical region of interest ([0036] - fluoroscopic images without contrast – “first mode” - are representative of bones where “composed image” is an “augmented image” – see figure 3, [0053]) and a second “augmented” image representative of an arterial panorama of the anatomical region of interest (figure 6, which is an arterial panorama, where “vascular runoff study” is defined in [0041] and [0052] as an image comprising contrast enhanced arteries; [0053]; [0035]-[0037] – digital subtraction angiography includes a representation of the arteries). Jensen further teaches that commonly used image processing techniques may be used with x-ray images in order to expand a contiguous image view beyond the limitations normally imposed by image receptor size ([0009]) and that such techniques can be applied to, for example, whole-leg image where a single injection of contrast agent is used to image the vasculature of the entire leg ([0010]) and that minimizing the amount of contrast agent injected into a patient is highly desirable ([0010]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Lienard by replacing the single frame images with the expanded field of view (“augmented”) images of Jensen to enable imaging of larger fields of view with potentially less injected contrast agent. 
Claims 2, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lienard and Jensen as applied to claims 9, 11, and 18 above, and further in view of Sugiyama (US Patent No. US 8,873,708, B2, Oct. 28, 2014) (hereinafter “Sugiyama”).
Regarding claims 2, 10, and 12: Lienard and Jensen teach the computer readable medium, method, and apparatus of claims 9, 11, and 18. Lienard and Jensen are silent on displaying markers that delimit arterial lesions observed on the second augmented image.
Sugiyama, in the same field of endeavor, teaches displaying markers that delimit lesions in blood vessels displayed in fluoroscopic/angiography images (column 6, lines 36-41; column 7, lines 59-64; figure 3). Sugiyama further teaches that the disclosed markers allow a doctor to see the locations to be treated (lesions) marked in the context of the entire area of interest, which enables them to grasp the positional relationship without increasing radiation dose (column 1, lines 40-62).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the CRM, method, and apparatus of Lienard and Jensen to include the markers as taught by Sugiyama in order to provide the doctor with positional context of the treatment areas without increasing the radiation dose in view of the further teachings of Sugiyama.
Response to Arguments
Rejections of claims 8 and 13-17 under 35 U.S.C. §112(b) are withdrawn in light of the cancelation of claims 8, 13 and 17.
Applicant’s arguments with respect to prior art rejections of claims 11 and 1 (see Remarks, pgs. 3-7), filed 12/22/2021, have been fully considered but are not persuasive.
Applicant argues that (section C, subsection 1) that claim 11 differs from Lienard in many aspects, and then provides a summary of the teachings of Lienard.
Examiner respectfully notes that Lienard was not applied as an anticipatory reference and, therefore, need not be identical to claim 11 in every aspect.
Applicant argues (section C, subsection 1, a) that Lienard does not display the current fluoroscopic image of claim 1. 
Examiner respectfully notes that claim 1 (depending from claim 18, which is not separately addressed), does not recite displaying the current fluoroscopic image. Claim 1 (based on the inherited limitations of claim 18) sets forth displaying “on a viewing unit an image region corresponding to the current fluoroscopic image in the second augmented image.” That is – the current fluoroscopic image itself is not displayed, rather region in the second augmented image corresponding to the current fluoroscopic image is displayed.
Applicant argues (section C, subsection 1, b) that Lienard does not disclose acquiring a plurality of partially superimposed fluoroscopic images of claim 1. 
Examiner respectfully disagrees. Lienard acquires a series of images from the region of interest ([0049]). Since the images of Lienard are all acquired at the same location, they are at least partially superposed (the actual claim language is “superposed” and not “superimposed”) by virtue of being completely overlapping. However, Jensen, which is used to modify Lienard, teaches acquiring a plurality of partially superposed images to generate a panoramic image. 
Applicant argues (section C, subsection 1, c) that Lienard does not disclose locating and displaying on the viewing unit an image area corresponding to the current fluoroscopic image in a second augmented image.
Examiner agrees. Lienard teaches locating and displaying on the viewing unit an image area corresponding to the current fluoroscopic image in a second image, but does not teach that the second image is an augmented image. This is fully addressed in the rejection above. Again, Applicant is reminded that Lienard was not applied as an anticipatory reference.
Applicant argues (section C, subsection 1, d) that Lienard does not disclose registration of the current fluoroscopic image with respect to a first augmented image. 
Examiner agrees. Lienard does not teach a first augmented image and, therefore, does not teach registration of a first augmented image. This is fully addressed in the rejection above. Again, Applicant is reminded that Lienard was not applied as an anticipatory reference.
Applicant argues (section C, subsection 2) that Jensen does not disclose a second augmented image being a two-dimensional image representative of an arterial panorama of the anatomical region of interest is formed from the capture of a plurality of angiographic images corresponding to the plurality of fluoroscopic images. 
Examiner respectfully disagrees. Jensen teaches two series of fluoroscopy images, with and without contrast, where the images are acquired at each location and combined to form a “composed” image comprising a combination of a panoramic view of bones (“first augmented image”) and a panoramic view of arteries (“second augmented image”) acquired by the two fluoroscopy image series. This is shown in, e.g. figures 5 and 6. Nothing in the claims precludes the first and second “augmented” images being combined.
Applicant further argues that Jensen does not disclose registration of a current fluoroscopic to a first augmented image.
Examiner notes that Jensen was not applied to teach this limitation.
Applicant argues (section 3), with respect to claims 2, 10 and 12, that Sugiyama does not disclose or suggest the above-mentioned limitations of independent claim 11. 
Examiner respectfully notes that only claim 12 depends from independent claim 11. However, the arguments against Sugiyama do not appear to be distinct from the arguments addressed above. 
With respect to the arguments above, Examiner notes that Applicant at no point addressed the combination of Lienard and Jensen and instead compared each reference to claim 11 (or claim 1, at times) individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is further noted that Applicant entirely failed to address independent claims 9 and 18. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793